Order entered August 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00746-CV

KENNETH GORDON AND HARDCORE TRUCKING SOLUTIONS LLC,
                     Appellants

                                       V.

                   TRUCKING RESOURCES INC., Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-02385-2019

                                   ORDER
                 Before Justices Myers, Pedersen, III, and Garcia

        We REQUEST that appellee Trucking Resources Inc. file a response to

Appellants’ Motion to Reverse Trial Court Order That Increases Supersedeas

Bond.

        We ORDER that any such response must be filed no later than September

9, 2022.
/s/   DENNISE GARCIA
      PRESIDING JUSTICE